Case: 11-20662       Document: 00512100471         Page: 1     Date Filed: 01/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 3, 2013
                                     No. 11-20662
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TERRON JERESE WILLIAMS, also known as Blak,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-294-5


Before JONES, DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Terron Jerese Williams appeals the 188-month term of imprisonment
imposed on his guilty plea conviction for conspiring to possess with intent to
distribute five kilograms or more of cocaine and fifty grams or more of cocaine
base. In his plea agreement, Williams waived “the right to appeal the sentence
imposed or the manner in which it was determined on any grounds set forth
in . . . 18 U.S.C. § 3742,” but he reserved “the right to appeal an illegal sentence
or an upward departure from the guidelines not requested by the United States.”

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-20662      Document: 00512100471     Page: 2   Date Filed: 01/03/2013

                                   No. 11-20662

The agreement did not define an illegal sentence. Because all of Williams’s
claims fail even absent a contractual bar, however, we pretermit consideration
of the effect of the appeal waiver.
         Williams contends correctly that the Fair Sentencing Act of 2010 (FSA),
PUB. L. NO. 111-220, § 2(a)(2), applies to his sentence. See Dorsey v. United
States, 132 S. Ct. 2321, 2329-36 (2012). He also asserts correctly that he would
have been exposed to a five-year mandatory minimum sentence under the FSA
instead of the ten-year mandatory minimum that applied previously. However,
the district court sentenced Williams to a term significantly above the 10-year
mandatory minimum under the pre-FSA version of the statute. See 21 U.S.C.
§ 841(b)(1)(A)(iii) (2009). Nothing indicates that the district court would have
imposed a different sentence had it believed that the statutory changes effected
by the FSA applied to Williams’s offense. Thus, any error in not recognizing the
FSA’s retroactive applicability was harmless. See United States v. Teel, 691 F.3d
578, 587 (5th Cir. 2012).
         We have no jurisdiction to entertain Williams’s claim that the district
court erred by denying a downward departure, but we may review the sentence
for reasonableness. See United States v. Nikonova, 480 F.3d 371, 375 (5th Cir.
2007), abrogation on other grounds recognized by United States v.
Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009). We employ the plain error
standard because Williams did not properly object to the sentence in the district
court.    See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
Because Williams has not shown any error, much less error that is clear or
obvious, we do not disturb his sentence. See Puckett v. United States, 556 U.S.
129, 135 (2009). The reasons recited by the district court for its sentence
comport with the factors set forth in 18 U.S.C. § 3553(a), and Williams offers no
persuasive basis for questioning the district court’s evaluation of them. See Rita
v. United States, 551 U.S. 338, 351 (2007).
         AFFIRMED.

                                        2